Citation Nr: 1418599	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-02 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1992 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case currently resides with the VA RO in Atlanta, Georgia.  The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.

The Board also notes that the Veteran's claim on appeal was initially characterized as entitlement to service connection for depression and anxiety.  A claimant is not competent to diagnose a particular psychiatric disability, such as depression or anxiety, but he is competent to describe his mental symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim for service connection for depression and anxiety should be construed more broadly as a claim for service connection for any acquired psychiatric disability.  The issue has been rephrased accordingly.  

The Veteran had previously filed a claim in July 2011 for entitlement to service connection for post-traumatic stress disorder (PTSD).  The issue was denied in a July 2005 rating decision by the VA RO in Atlanta, Georgia, which became final in July 2006.  Thus, while issue of entitlement to service connection for PTSD is not technically before the Board because there is a final disallowance and the claim has not been reopened - in view of the Clemons precedent explained above - the unadjudicated issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD is inextricably intertwined with the issue on appeal.     

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection for an acquired psychiatric disorder is warranted because he has suffered from depression and anxiety since a military sexual assault that occurred during active duty service in either 1993 or 1994.  The Veteran asserts that his in-service assault can be corroborated by his subsequent poor performance and drug and alcohol problems.

The Veteran's service personnel records show a record of a DUI in December 1993 and a diagnosis of alcohol dependence.  The Veteran completed an alcohol program in March 1994.  In December 1994, September 1995 and May 1995 the Veteran received general counseling for issues such as missing formation, writing a bad check, and for issues related to drinking.  In June 1995, the Veteran admitted himself to the hospital for his alcohol problem.  Subsequently, it was recommended that the Veteran be separated from the Army.  The Veteran was given a general discharge for misconduct in October 1995.        

Since separation from active duty, the Veteran has been hospitalized several times for drug and alcohol inpatient treatment.  The Veteran has also been seen frequently at the VA medical center for mental health treatment.  Treatment records associated with the claims file date back to February 2000.  The Veteran has been diagnosed with a variety of acquired psychiatric disabilities including PTSD, depression, mood disorder, major depressive disorder, polysubstance abuse, alcohol or substance induced mood disorder, substance induced psychosis, and alcohol and substance abuse.  In May 2008, the Veteran revealed to a treatment provider that he was sexually assaulted during active duty service.  The Veteran began attending military sexual trauma group meetings.  A treatment provider noted in 2010 that the Veteran's military sexual trauma caused disruptive PTSD symptoms.  

In light of the Veteran's complaints of an in-service sexual assault and his mental health treatment and diagnoses of acquired psychiatric disorders since service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The RO/AMC should also obtain any outstanding treatment records from the VA medical center, or otherwise identified by the Veteran.  

As noted above, the Board is referring the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD to the RO because it is intertwined with the issue on appeal.  If the RO decides to reopen the claim for entitlement to service connection for PTSD, the RO may choose to decide the claim in conjunction with the claim currently on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VA treatment records, and any other records identified by the Veteran should be obtained and added to the claims file.  

2.  The Veteran should undergo an appropriate VA examination, if possible a psychiatric examination given by a specialist, to determine the nature and etiology of any acquired psychiatric disabilities, to include depression, anxiety, and/or PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  The examiner should obtain a full history of the Veteran's relevant symptomatology and assess the current severity of his psychiatric disorder in accordance with 38 C.F.R. § 4.125 (2013) and the DSM-IV.  All tests, studies, or evaluations deemed necessary should be performed, and the results should be reported in detail.  The examiner shall offer an opinion as to whether:

The Veteran suffers from a diagnosis of an acquired psychiatric disorder; and if so, whether it is at least as likely as not (at least a 50 percent probability) that such acquired psychiatric disability was incurred in or as a result of active duty service.

Note:  The Term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  When the development requested has been completed, the issue of entitlement to service connection for an acquired psychiatric disability should again be reviewed by the RO/AMC on the basis of the additional evidence.  The RO/AMC shall undertake any additional development deemed necessary.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



